USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

 v.                                               CAUSE NO.: 1:15-CR-10-TLS

 DEWAYNE LEWIS


                                      OPINION AND ORDER

        This matter is before the Court on the Defendant’s Motion for Release Pending

Sentencing and Outcome of Direct Appeal [ECF No. 473]. For the reasons set forth below, the

Defendant’s Motion is denied.

                                           ANALYSIS

        The Defendant’s Motion requests that he be released from detention. Whether a

defendant who has been found guilty of an offense and is awaiting the imposition or execution of

their sentence must be detained is governed by 18 U.S.C. § 3143(a). Likewise, whether a

defendant who has been found guilty of an offense and sentenced to a term of imprisonment, and

who has filed an appeal or petition for writ of certiorari must be detained is governed by 18

U.S.C. § 3143(b). Notwithstanding these requirements, 18 U.S.C. § 3145(c) permits a court to

order a defendant released if there exists an exceptional reason that makes a defendant’s

imprisonment inappropriate. The Defendant’s Motion sets forth the standards for release under

18 U.S.C. §§ 3143(a), 3143(b), and 3145, and argues that he should be released because he

intends to file an appeal in this case.

A.      Release Under 18 U.S.C. § 3143(a)

        Section 3143(a) requires that
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 2 of 8


       [t]he judicial officer shall order that a person who has been found guilty of an
       offense in a case described in subparagraph (A), (B), or (C) of subsection (f)(1) of
       section 3142 and is awaiting imposition or execution of a sentence be detained
       unless—

       (A)
               (i) the judicial officer finds there is a substantial likelihood that a motion for
               acquittal or new trial will be granted; or

               (ii) an attorney for the Government has recommended that no sentence of
               imprisonment be imposed on the person; and

       (B) the judicial officer finds by clear and convincing evidence that the person is not likely
       to flee or pose a danger to any other person or the community.

18 U.S.C. § 3143(a)(2). Accordingly, defendants who have been convicted of an offense for

which a maximum term of imprisonment of ten years or more is prescribed in the Controlled

Substances Act (21 U.S.C. § 801 et seq.), the Controlled Substances Import and Export Act (21

U.S.C. § 951 et seq.), or chapter 705 of title 46, generally must be detained. See 18 U.S.C. §

3142(f)(1)(C). The Defendant was convicted of possession with intent to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. § 841(a), thus he must be detained unless

he shows that the above described exception applies.

1.     The Defendant Does Not Meet the Criteria for Release Under 21 U.S.C § 3143(a)(2)(A)

       The Defendant’s release is not warranted under 21 U.S.C § 3143(a)(2)(A). For a

defendant to be eligible for release under § 3143(a), one of the conditions under § 3143(a)(2)(A)

must be satisfied. The first condition requires the court to find that there is a substantial

likelihood that a motion for acquittal or new trial will be granted. In this case, the Court cannot

make such a finding. In its April 24, 2019 Opinion and Order, the Court explained that “[t]he

evidence against the Defendant is overwhelming” and, based on this evidence, adjudged the

Defendant guilty of possessing, with intent to distribute, more than 5 kilograms of cocaine. Apr.

24, 2019 Op. & Order 15–16, ECF No. 438. As such, the Court is unlikely to grant a motion for

                                                   2
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 3 of 8


acquittal. See Fed. R. Crim. P. 29(a) (“After the government closes its evidence or after the close

of all the evidence, the court on the defendant's motion must enter a judgment of acquittal of any

offense for which the evidence is insufficient to sustain a conviction.”) (emphasis added).

Furthermore, the Court is unlikely to grant a motion for a new trial because the Defendant, in his

motion or otherwise, has not demonstrated that the interest of justice requires a new trial. See

Fed. R. Crim. P. 33(a). Therefore, the first condition has not been met.

       The alternative second condition is also unfulfilled. This condition requires the

Government to recommend that no sentence of imprisonment be imposed. In this case, the

Defendant’s offense of conviction carries a statutory minimum term of ten years imprisonment.

Accordingly, the Government will not recommend that no sentence of imprisonment be imposed.

See United States v. Bond, 456 F. Supp. 3d 1053, 1058 (E.D. Wis. 2020) (“Nor can the court find

that the government does not plan to recommend a sentence of imprisonment—the defendant

faces a ten-year mandatory minimum sentence, so the government has no choice but to

recommend a sentence of imprisonment.”). As neither of the § 3143(a)(2)(A) criteria have been

satisfied, the Defendant is ineligible for release under § 3143(a).

2.     The Defendant Has Not Demonstrated by Clear and Convincing Evidence That He Is
       Unlikely to Flee or Pose a Danger to the Safety of Any Other Person or the Community
       if Released

       The Defendant is also ineligible for release because the Court cannot find that he is

unlikely to flee or pose a danger to the safety of any other person or the community if released.

The Defendant argues that he is not likely to flee or pose a danger to the community because he

has already been detained for five years and has maintained good behavior during his period of

detention, because he will have employment if released, and because his entire family lives in

Indiana and he has lived in Indiana his entire life. Mot. 4–10, ECF No. 473. The Defendant



                                                  3
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 4 of 8


further represents that he will use his retirement account of approximately $68,000 as collateral

for release and that he does not have a passport so he cannot leave the country. Id.

        The Court has already found that there is a serious risk that the Defendant will not

appear, that there is a serious risk that the Defendant will endanger the safety of another person

or the community, and that the Defendant failed to rebut the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as required and

the safety of the community. See Orders of Detention, ECF No. 12, 92. The Defendant’s

arguments do not persuade the Court to alter its prior findings. In summation, the Defendant’s

argument is that he is unlikely to flee or pose a danger to the community because the presence

and support of his family and his career prospects offer him the opportunity to live a stable life

that he would not jeopardize by fleeing the district or committing criminal offenses. However,

the conditions described by the Defendant were present at the time of his initial offense and

when the Court initially ordered his detention and, thus, they do not persuade the Court that the

Defendant’s release is warranted. The only new information presented to the Court is that the

Defendant has been in custody for five years and during that time has maintained good behavior.

The Defendant’s recent good behavior is admirable; however, it does not demonstrate by clear

and convincing evidence that he is not likely to flee or pose a danger to any other person or the

community. Accordingly, the Defendant does not qualify for release under 21 U.S.C § 3143(a).

B.      Release Under 18 U.S.C. § 3143(a)

        Under 18 U.S.C. § 3143(b),

     (1) Except as provided in paragraph (2), the judicial officer shall order that a person
         who has been found guilty of an offense and sentenced to a term of imprisonment,
         and who has filed an appeal or a petition for a writ of certiorari, be detained, unless
         the judicial officer finds—




                                                   4
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 5 of 8


   (A) by clear and convincing evidence that the person is not likely to flee or pose a
       danger to the safety of any other person or the community if released under
       section 3142(b) or (c) of this title; and

   (B) that the appeal is not for the purpose of delay and raises a substantial question of
       law or fact likely to result in—

       (i)     reversal,

       (ii)    an order for a new trial,

       (iii)   a sentence that does not include a term of imprisonment, or

       (iv)    a reduced sentence to a term of imprisonment less than the total of
               the time already served plus the expected duration of the appeal
               process.

       If the judicial officer makes such findings, such judicial officer shall order the
       release of the person in accordance with section 3142(b) or (c) of this title, except
       that in the circumstance described in subparagraph (b)(iv) of this paragraph, the
       judicial officer shall order the detention terminated at the expiration of the likely
       reduced sentence.

18 U.S.C. § 3143(b) (emphasis added). Even assuming that the Defendant’s hypothetical appeal

raises a substantial question of law or fact that is likely to be successful, the Court cannot release

the Defendant based on 18 U.S.C. § 3143(b). Section 3143(b) specifically references a defendant

who has been sentenced and has filed an appeal or a petition for a writ of certiorari. At this time,

the Defendant has not been sentenced and, because judgment is not yet final, he has not filed an

appeal. As such, § 3143(b) is inapplicable. See United States v. Salome, 870 F.Supp. 648, 650

(W.D. Pa. 1994). Furthermore, the Defendant, as previously explained, has not demonstrated by

clear and convincing evidence that he is not likely to flee or pose a danger to the safety of any

other person or the community if released. The Defendant’s request to be released based on 18

U.S.C. § 3143(b) must be denied.




                                                  5
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 6 of 8


C.     Release Under 18 U.S.C. § 3145(c)

       Although 18 U.S.C. § 3145(c) is titled “Appeal from a release or detention order,” it is

generally accepted that § 3145(c) was “included as an avenue of relief from the mandatory

detention provisions,” such as § 3143(a)(2). United States v. Herrera-Soto, 961 F.2d 645, 647

(7th Cir. 1992) (citing United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991)); see also

United States v. Young, No. 2:18-CR-21, 2020 WL 2092837, at *2 n.1 (N.D. Ind. Apr. 30, 2020)

(citing Herrera-Soto, 961 F.2d at 647). Under 18 U.S.C. § 3145(c),

       [a] person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who
       meets the conditions of release set forth in section 3143(a)(1) or (b)(1), may be
       ordered released, under appropriate conditions, by the judicial officer, if it is
       clearly shown that there are exceptional reasons why such person’s detention
       would not be appropriate

18 U.S.C. § 3145(c). That is, a defendant who, by clear and convincing evidence, is not likely to

flee or pose a danger to the safety of any other person or the community if released, may be

released if they demonstrate the existence of an exceptional reason that would make their

detention inappropriate.

       In this case neither of the requirements for release under 18 U.S.C. § 3145(c) are

satisfied. Foremost, the Defendant, as previously explained, has not demonstrated by clear and

convincing evidence that he is not likely to flee or pose a danger to the safety of any other person

or the community if released. This alone prevents the Defendant from being released under 18

U.S.C. § 3145(c).

       Even if the Court did find that the Defendant is unlikely to flee or pose a danger to

society, the Defendant has failed to establish that an exceptional reason makes his imprisonment

inappropriate. The Defendant’s Motion for Release Pending Sentencing and Outcome of Direct




                                                 6
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 7 of 8


Appeal [ECF No. 473] argues only that his appeal concerning the Court’s denial of his motion to

suppress constitutes an exceptional reason warranting his release.

       The Defendant’s intent to file an appeal does not constitute an exceptional reason that

makes his imprisonment inappropriate. “[A] legal issue may be of such weight that it forms the

basis of an ‘exceptional reason’ against detention,” Herrera-Soto, 961 F.2d at 647 (citing United

States v. DiSomma, 951 F.2d 494 (2nd Cir.1991)); however, the legal issues described in the

Defendant’s Motion fall short of being an exceptional reason warranting his release. The Court

has already reviewed, considered, and rejected the arguments the Defendant intends to present to

the Court of Appeals. Moreover, in its April 24, 2019 Opinion and Order, the Court explained

that “even if evidence had been suppressed as requested in the Defendant’s Motions to Suppress

[ECF Nos. 33 and 406], and the Court had excluded the evidence from the hotel room, including

the data from the Defendant’s cellular telephone, and the Defendant’s subsequent statements to

the police—the Court would still find beyond a reasonable doubt that the Defendant was guilty

of the indicted charge.” Op. & Order 15. In other words, even if the Defendant were to succeed

on his appeal, it would not necessarily overturn the Court’s conviction. Accordingly, the

Defendant’s intention to file an appeal does not constitute an exceptional reason that makes his

imprisonment inappropriate. See Herrera-Soto, 961 F.2d at 647 (“There is nothing out of the

ordinary about the circumstances of this case that causes this appellate issue, although arguably

meritorious, to transform Herrera-Soto’s circumstances into exceptional reasons meriting release

pending appeal.”).

                                        CONCLUSION

       For the foregoing reasons, the Court DENIES the Defendant’s Motion for Release

Pending Sentencing and Outcome of Direct Appeal [ECF No. 473]. The Motion is denied



                                                7
USDC IN/ND case 1:15-cr-00010-TLS-SLC document 532 filed 01/12/21 page 8 of 8


without prejudice and with leave to refile should there be a change of circumstances involving

the Defendant.

       SO ORDERED on January 12, 2021.

                                            s/ Theresa L. Springmann
                                            JUDGE THERESA L. SPRINGMANN
                                            UNITED STATES DISTRICT COURT




                                               8
